      Case 2:17-cv-00517-JJT Document 115 Filed 04/20/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Nat Palaniappan,                                    No. CV-17-00517-PHX-JJT
10                  Plaintiff,                           ORDER
11   v.
12   Gilbert Hospital LLC, et al.,
13                  Defendants.
14
15          In August 2019 the Court granted Plaintiff’s Motion for Judgment on the Pleadings
16   on his breach of fiduciary duties claims under ERISA. (Doc. 108.)1 Pursuant to that Order,
17   Plaintiff filed a detailed accounting of damages supported by several spreadsheets. (Doc.
18   111.) On April 16, 2020, the Court held a lengthy hearing at which it questioned Plaintiff
19   about his submitted accounting and supporting documentation exhaustively, and nearly
20   line by line, to satisfy itself that 1) the Court understood the reasoning and methodology
21   supporting all damages claims; and 2) the calculations were sound and all assumptions
22   about tax treatment and present value discount factors were sound and reasonable.
23   Defendant did not participate in the hearing although notice was provided.
24
25
            1
               Defendant field for bankruptcy in May of 2018. That bankruptcy proceeding was
26   concluded the following month in June of 2018, and any stay of proceedings not extinguished
     by the bankruptcy was then lifted. Plaintiff represented to the Court in multiple instances that
27   his claims arise from the actions Defendant took in the bankruptcy, and Defendant has never
     appeared, as was its obligation, to refute those assertions or to argue that bankruptcy
28   proceedings extinguished Plaintiff’s ERISA claims. The Court accordingly granted
     Plaintiff’s Motion for Judgment on the Pleadings. (Doc. 108.)
      Case 2:17-cv-00517-JJT Document 115 Filed 04/20/20 Page 2 of 3



 1          Plaintiff sets forth four components of damages: 1) negative tax consequences--
 2   $298,529; 2) valuation of claim loss--$226,709; 3) courts costs--$16,941; and 4) IRS
 3   refund--$72, 231. The Court addresses each component below.
 4          Plaintiff’s first component of claimed damages is $298,529 for the loss he claims
 5   he suffered as a result of the negative tax consequences of Defendant’s misreporting to the
 6   IRS associated with his retirement fund. As Plaintiff set forth, when Defendant liquidated
 7   his original qualified retirement account, rather than reporting to the IRS that it had rolled
 8   the funds over into another retirement account, Defendant reported the transfer as a lump
 9   sum payout of regular income, for which significant tax liability was immediately assessed,
10   and which assessment would have a cumulative effect for the remainder of Plaintiff’s life.
11   As demonstrated to the Court’s satisfaction in Doc. 111, and as clarified by Plaintiff at the
12   April 16 telephonic hearing, that loss to Plaintiff is correctly calculated at $298,529, and
13   the Court will award that component of Plaintiff’s claimed damages in full.
14          Next, Plaintiff claims $226,709 for the additional loss he suffered when Defendant
15   moved his retirement account from a 401k to a 409a plan, for which Plaintiff did not qualify
16   and which move was not permitted. As a result of the unauthorized shift of funds, Plaintiff’s
17   retirement account suffered significantly worse performance than had the funds remained
18   in the 401k in which he was qualified to participate. Plaintiff’s damage figures here depend
19   in part on assumptions regarding future market and investment performances and discount
20   rates to reduce future earnings to present value, but the Court finds the assumptions set
21   forth in Plaintiff’s spreadsheets are reasonable. It will award the full amount of $226,709
22   for the second component of damages claimed.
23          Plaintiff next seeks $16,941 in what he terms “court costs.” This aggregate figure
24   includes line items for attorney fees, document preparation costs, logistics such as printing,
25   paper, copying, travel and parking, accountant fees and financial advisor fees. Plaintiff
26   never had an attorney appear in this matter for him, so attorney fees are not properly
27   assessed in this matter. And his costs of preparing his filings and traveling to file them or
28   appear at hearings are not are similarly not compensable—if legal authority supports such


                                                 -2-
      Case 2:17-cv-00517-JJT Document 115 Filed 04/20/20 Page 3 of 3



 1   as an element of damages, the Court is unaware of it and Plaintiff has cited none. Similarly,
 2   Plaintiff cites no authority for assessment of his accountancy and financial advisor fees as
 3   damages. The Court will not award the $16,941 Plaintiff seeks in court costs.
 4          Finally, Plaintiff seeks an order from the Court directing the IRS to refund $72,231
 5   wrongly paid to it when Defendant shifted Plaintiff’s retirement funds from the 401k to the
 6   409a account. But the Court has jurisdiction over only the parties in this matter, and the
 7   IRS is not a party. The Court cannot compel IRS to take any action in this matter. Moreover,
 8   and importantly, to so order would constitute double counting of damages in the matter.
 9   During questioning at the April 16 hearing, Plaintiff clarified that the $72,231 he seeks to
10   have the IRS return is a component of the $226,709 that he lost as a result of Defendant’s
11   unlawful transfer of his funds from a 401k account to a 409a account. The Court already
12   has accounted for and awarded Plaintiff that sum above, in the judgment against Defendant.
13          IT IS ORDERED granting Plaintiff Judgment on the Pleadings in this matter
14   against Defendant, and Defendant alone, in the amount of $525,238.
15          IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment for
16   Plaintiff and against Defendant in that amount and to terminate this matter.
17          Dated this 20th day of April, 2020.
18
19                                          Honorable John J. Tuchi
                                            United States District Judge
20
21
22
23
24
25
26
27
28


                                                  -3-
